DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
In light of applicant’s persuasive arguments presented in the Remarks on 12/16/2020, the pending claims 1-20 are now to found to be allowable as explained further below. 

Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: The combination of references (Erlebacher, Zhang and Haibara) does not fairly teach or suggest an oxygen reduction reaction (ORR) catalyst comprising specifically a secondary ionomer contacting octahedral particles, wherein the secondary ionomer comprises 1-methyl-2,3,4,6,7,8-hexahydro-1H-pyramido[1,2,-a]pyramidin-0-ium1,1,2,2,3,3,4,4,4-nonafluorobutane-1-sulfonate ([MTBD][C4F9SO3]). In particular, applicant contends on pages 3-4 of the Remarks mailed on 12/16/2020 that while longer linear perfluoroalkyl chains lead to increasing oxygen solubility, which is desirable in view of Haibara’s teachings, the obtainable benefits are more than off-set by a significant decrease in oxygen diffusivity. From Table 3 of Haibara, when the number of carbon atoms in the linear perfluoroalkyl chain increases from 1 to 3, the oxygen solubility increases by a factor of about 10 whereas the oxygen diffusivity decreases by a factor of about 40. However, this improvement in solubility contradicts Erlebacher’s guidance of “tailoring the 2 diffusivity” ([0063]) where the ionic species is equated to the presently claimed secondary ionomer and wherein the oxygen diffusivity, among others including oxygen solubility, is recognized as a critical parameter of the ORR catalyst ([0025]). As such, the incorporation of any one of Haibara’s tested anion compounds coupled with an increase in the length of the linear perfluoroalkyl chain of the anion compound would not have been obvious to modify the catalyst of Erlebacher since because the improvement in solubility would be expected to be accompanied by an even greater deterioration of oxygen diffusivity in the catalyst.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.” 

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHANAEL T ZEMUI whose telephone number is (571)272-4894.  The examiner can normally be reached on M-F 8am-5pm (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/NATHANAEL T ZEMUI/Examiner, Art Unit 1727                                                                                                                                                                                                        

/BARBARA L GILLIAM/Supervisory Patent Examiner, Art Unit 1727